CLD-005                                                  NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                              No. 21-1802
                              ___________

                    UNITED STATES OF AMERICA

                                    v.

                          RAHEEM MARROW,

                                                 Appellant

                ____________________________________

              On Appeal from the United States District Court
                  for the Middle District of Pennsylvania
              (D.C. Criminal Action No. 3-17-cr-00217-001)
               District Judge: Honorable Robert D. Mariani
               ____________________________________


          Submitted on the Appellee’s Motion for Summary Action
            Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                             October 7, 2021


          Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges


                     (Opinion filed: October 15, 2021)
                                         _________

                                         OPINION *
                                         _________
PER CURIAM

       Raheem Marrow appeals from the District Court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government has

filed a motion for summary action. For the reasons that follow, we will affirm the

District Court’s order.

       In June 2020, Raheem Marrow was sentenced to 75 months in prison after

pleading guilty to possession with intent to distribute heroin within 1,000 feet of a

playground. In December 2020, Marrow filed a motion to be released to home

confinement. He asserted that there were documented cases of COVID-19 in the jail

where he was housed and requested that he be released to complete his sentence in home

confinement. Construing the motion as requesting compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), the District Court denied the motion without prejudice because

Marrow had not exhausted his administrative remedies.

       In March 2021, Marrow filed a motion for compassionate release after exhausting

his administrative remedies. He alleged that there had been severe COVID-19 outbreaks

at his prison and that he was vulnerable to serious health issues if infected due to his

Body Mass Index of 36 and history of hepatitis, hypertension, and metabolic syndrome.

He admitted that he had received two doses of the Moderna vaccine but expressed


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
concerns over its efficacy. The District Court denied the motion, concluding that

Marrow’s vaccination mitigated his risk of severe infection from COVID. Noting that

Marrow pleaded guilty to trafficking heroin, which was his tenth adult conviction and

second federal drug-trafficking felony, the District Court also determined that

consideration of the factors set forth in 18 U.S.C. § 3553(a) did not support the reduction

of Marrow’s sentence. Marrow filed a timely notice of appeal, and the Government has

filed a motion for summary affirmance.

       We have jurisdiction under 28 U.S.C. § 1291. Pursuant to 18 U.S.C. §

3582(c)(1)(A), a District Court may reduce a sentence if extraordinary and compelling

reasons warrant such a reduction. Before granting compassionate release, however, a

district court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent

that they are applicable.” Id. § 3582(c)(1)(A). We review the District Court’s order

denying the motion for compassionate release for an abuse of discretion and will not

disturb that decision unless the District Court committed a clear error of judgment after

weighing the relevant factors. See United States v. Pawlowski, 967 F.3d 327, 330 (3d

Cir. 2020). We may summarily affirm a district court’s decision “on any basis supported

by the record” if the appeal fails to present a substantial question. See Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       Here, we need not address whether Marrow has shown that extraordinary and

compelling reasons support a sentence reduction, because the District Court also based its

denial of the motion on its consideration of the § 3553(a) factors. The District Court

determined that Marrow’s sentence should not be reduced due to the “nature and

                                              3
circumstances of the offense, the need for the sentence to reflect the seriousness of the

offense, adequate punishment and deterrence, and protection of the public.” Dist. Ct.

Order at 4. The District Court did not abuse its discretion in denying a sentence

reduction based on its weighing of the § 3353 factors. Marrow’s offense of trafficking

heroin near a playground was serious, and the District Court could consider the nature of

that offense and the need to protect the public. See 18 U.S.C. § 3553(a)(1) & (2)(A) &

(C) (including the nature and circumstances of the offense and protection of the public as

sentencing factors as well as the need for the sentence “to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense”).

As the District Court clearly did not abuse its discretion in denying Marrow’s motion for

a sentence reduction, the appeal does not present a substantial question. Accordingly, we

grant the Government’s motion for summary action and will summarily affirm the

District Court’s judgment.




                                              4